

115 HR 4159 IH: Making FHA More Affordable Act of 2017
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4159IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo limit the collection of annual premiums under the FHA program for mortgage insurance for single
			 family housing, and for other purposes.
	
 1.Short titleThis Act may be cited as the Making FHA More Affordable Act of 2017. 2.Annual premiumsParagraph (2) of section 203(c) of the National Housing Act (12 U.S.C. 1709(c)(2)) is amended—
 (1)in subparagraph (B)— (A)in clause (i), by striking For any and inserting Subject to subparagraph (D), for any; and
 (B)in clause (ii), by striking For any and inserting Subject to subparagraph (D), for any; (2)in subparagraph (C)(i), by striking In addition and inserting Subject to subparagraph (D), in addition; and
 (3)by adding at the end the following new subparagraph:  (D)The Secretary may not collect any annual premiums under this paragraph with respect to a mortgage at any time that the remaining insured principal balance (excluding the portion of the remaining balance attributable to the premium collected under subparagraph (A)) is 78 percent or less than the lower of (i) the sales price of the dwelling at the sale in connection with which the mortgage was made, or (ii) the appraised value of the dwelling at the time of the origination of the mortgage..
			